PER CURIAM.
The contentions raised on appeal were not preserved below and do not present fundamental error. Moreover, the allegations concerning the adequacy of trial counsel’s representation do not fall within the exception to the rule that the issue is not cognizable on direct appeal. See Smith v. State, 998 So.2d 516, 522-523 (Fla.2008); Smith v. State, — So.3d -, 2009 WL 2777100 (Fla. 1st DCA 2009). The convictions and sentence are therefore affirmed without prejudice to an application for Rule 3.850 relief.
Affirmed.